DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Anderson appears to disclose a cushion having a base having an opening (712) delimited by a lateral surface (716) and a lip (718) extending from the lateral surface inwardly. An insert (720) is mounted inside the base and comprises walls (722) delimiting cells. However, Anderson fails to disclose a retaining bead at a distance from the roof, configured to prevent the inflated pneumatic element from being extracted from the recess.”
This is not found persuasive. Anderson teaches a retaining bead, the portion above the edges of 720, see also Figure 5 at 521, where the base of the pneumatic element is attached to the cushion base (502/702). That portion is a distance from the roof and prevents the inflated cells from being extracted through the recess. However, when deflated, the entire pneumatic element would be flexible and take up less space, and in Paragraph 78 Anderson specifically contemplates using removable fasteners between the pneumatic element and the cushion base at the retaining bead area so that the pneumatic element could be removed through the recess. 
Applicant argued that, “Maier appears to disclose a support having a plurality of cylinders and a pair of inner cushions (68, 70) extending along the axis of the support. Each of the cushions has a concave surface (72, 74) in contact with the cylinders located at each end of the plurality of cylinders. Each of the concave surfaces has a circular slot (78) to assure the safety and stability of the support. As such, the slots are thus an essential feature of Maier. Anderson fails to teach or suggest a support 
This is not found persuasive. Anderson is the primary reference and teaches the main recess of the invention. Maier simply modifies Anderson to teach having extended setback portions on the sides, to match the shape of the cells better when compressed, increasing safety. In Anderson, as shown in Figure 5c, as the cells are compressed they are pushed increasingly toward the cushion base at the edges, and thus having a larger setback portion and matching the shape as in Maier would allow the cells to create less open spaces and thus a more comfortable profile for the user, as well as assist with keeping the cells and all other elements in the desired and proper position. When forming the setback portions of Anderson in a further back position as in Maier, the cells could still be pulled through the recess when deflated, as when the cells are deflated they would be a flexible flat sheet that can easily be pulled out of the recess toward the center, since no air would be pushing their edges toward the setback portions. As far as the circular slots of Maier, even if they were essential, there is no reason they could not be incorporated into the shape of the setback portion when applied to Anderson. However, Anderson already shows curved setback portions and increasing the curvature as shown in Maier does not seem to require additional slots.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second flat sheet".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Application Publication 20150113735) in view of Maier (US Patent 6223369) further in view of Thisse (US Patent Application Publication 20070204406) further in view of Lane (US Patent 4901386) in view of Matsler (US Patent 5845352).
Regarding claim 1, Anderson teaches a support device for supporting a body or part of a body, comprising: a support element (Figure 2; 200) made of a deformable material (Paragraph 50) and comprising a seat (Figure 2; at 208) and a peripheral side wall (Figure 2 where 212 points) projecting from one side of a seat top surface so as to delimit a recess (Figure 2; 214) having a top (Figure 2; top of recess 214) and a peripheral side face (Figure 2; at 218), and a pneumatic element (Figure 5a; 520) comprising a base (Figure 5a; at 521) and a plurality of inflatable cells (Figure 5a; 522) projecting from one side of the base and located next to one another in a grid pattern of lines and columns (Figure 2; at 222), the inflatable cells engaging in the recess and extending between the roof of said recess and the base of the pneumatic element, wherein when the inflatable cells are inflated, each inflatable cell of the plurality of the top of the recess where the roof would be as modified below, at 522, 518, 556), the base of the pneumatic element comprising a first flat sheet and a second sheet having regions stuck to the sheet and projecting deformations delimiting the inflatable cells between the regions wherein (Figure 5a; the cells are formed from a bottom flat sheet where 520 is marked and a second sheet forming the bladders at 522) the peripheral side wall of the support element comprises at least one inward-projecting retaining bead (Figure 7a, the portion over the lip of 720 at the bottom of the sidewall 702) located at a distance from the roof of the recess such that the peripheral side face of the recess has at least one setback portion (Figure 7a; where 716 is marked), at least some of the inflatable cells that are adjacent to said retaining bead being able, when the cells are inflated and laterally in contact each other when inflated (Figure 5b shows the cells 522 laterally in contact when inflated), to engage laterally in a peripheral setback arranged between said retaining bead and the roof of the recess (Figure 7b, the setback portion at 716, is longitudinally between the retaining bead and roof, see below for lateral modification) and to hold the pneumatic element along the periphery or the perimeter of this recess (Figure 7b; as shown): and wherein the base of the pneumatic element has an edge extending over an end face of the peripheral side wall of the support element (Figure 7a: the right edge of 720 as shown under 704) and bears against the lower surface of the retaining bead (Figure 5; at 521, or Figure 7 at the edge of 520, the edges are bearing against the retaining bead of the support element). Anderson does not teach the setback portion is between said retaining bead and the roof of the recess and laterally outwardly of said retaining bead and to hold the pneumatic element along the periphery or the perimeter of this recess when inflated so as to prevent the inflated pneumatic element from being extracted from the recess, the recess has a roof, and wherein, when the pneumatic element is deflated, the inflatable cells do not extend laterally beyond the internal section of the retaining bead so as to be installed in the recess by passing said inflatable cells through said internal section;  wherein the first flat sheet and the second flat sheet of the base of the pneumatic element are joined at a peripheral junction forming a peripheral edge. Maier teaches the setback portion is between said retaining bead and the roof of the recess and laterally outwardly of said retaining bead (Figure 6, at 72 when applied to Anderson would constitute a setback portion beyond the retaining bead, keeping the bladders in place while inflated) and to hold the pneumatic element along the periphery or the perimeter of this recess; not allow the inflated bladders to be removed from the bottom of the recess because of the curved portion of the recess which sits under the edge of the bladders). It would have been obvious to one of ordinary skill in the art to modify the shape of the setback portion of Anderson because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966). Thisse teaches and wherein, when the pneumatic element is deflated, the inflatable cells do not extend laterally beyond the internal section of the retaining bead so as to be installed in the recess by passing said inflatable cells through said internal section (Paragraph 158 and Figure lc, 24 show a bottom opening (24) to a recess through which a deflated bladder (22) is inserted and then inflated so that the bladder is retained in the recess between the top and bottom of the sides of the recess in a manner so that it cannot be extracted while inflated). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the recess of Anderson modified by Maier to include a bottom opening through which the deflated bladder could be inserted but the inflated bladder could not, in order to allow for a securely assembled cushion that allows for easy replacement of bladders when necessary. Lane teaches the recess has a roof (Figure 4; at 25). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushion of Anderson to include a roof layer as in Lane to provide a smooth surface for the user to feel, thus increasing user comfort. Matsler teaches wherein the first flat sheet and the second flat sheet of the base of the pneumatic element are joined at a peripheral junction forming a peripheral edge (Column 4; lines 49-53). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the inflatable element of Anderson to be formed by two sheets joined at the edges in order to allow for simple production of the inflatable element using minimal materials and known methods. 
  Regarding claim 2, Anderson teaches said retaining bead comprises local portions respectively extending over part of the length of the peripheral side face of said recess (Figure 7a; the portion extending over the lip of 720, any portion may be designated a local portion).
  Regarding claim 3, Anderson teaches said retaining bead extends over the entire length of the peripheral side face of said recess (Figure 7a; the portion which extends over the lip of 720 extends the length of the recess).
Regarding claim 5, Anderson teaches the pneumatic element comprises at least one conduit connected to at least one inflatable cell and passing through the peripheral side wall of the support element (Figure 2; 224).
Regarding claim 6, Anderson teaches a lower support plate made of a deformable material, which covers the base of the pneumatic element and the end face of the peripheral wall of the support element (Figure 9; at 852, the bottom surface of the recess is a deformable support plate which extends under at least a portion of the peripheral walls).
Regarding claim 7, Anderson teaches comprising an outer cover (Paragraph 59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673